                  Case 3:18-cv-01886-YY                              Document 1       Filed 10/26/18     Page 1 of 18




                                                   UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF OREGON
                                                        PORTLAND DIVISION

  HOUSTON SPECIALTY INSURANCE
  COMPANY, a Delaware corporation;                                                      Case No.
               Plaintiff,
  vs.                                                                                   COMPLAINT FOR
                                                                                        DECLARATORY RELIEF
  THE RODRIGUEZ CORPORATION., an Oregon
  company; and CITY OF WALDPORT, an Oregon
  municipal corporation;

               Defendants.


                                                I.     PARTIES
             1.           Plaintiff Houston Specialty Insurance Company, (hereinafter “HSIC”), is a

foreign insurance company organized under the laws of the State of Delaware with a principal

place of business located in the State of Texas

             2.           The Rodriguez Corporation (hereinafter “TRC”) is an Oregon corporation with its

principal place of business located in the State of Oregon.

             3.           City of Waldport (hereinafter “Waldport”) is an Oregon municipal corporation.

                                                  II.          JURISDICTION AND VENUE

             4.           This Court has jurisdiction over this claim pursuant to as the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst the

parties is complete.


COMPLAINT FOR DECLARATORY RELIEF - 1                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                  Case 3:18-cv-01886-YY                              Document 1           Filed 10/26/18       Page 2 of 18




             5.           Venue is proper with this Court pursuant to 28 U.S.C. § 1391 as this case involves

TRC’s claims for insurance coverage stemming from an alleged loss occurring in Oregon, and a

lawsuit filed in Oregon.

                                                                         III.         FACTS

      A.            The Underlying Lawsuit

             6.           HSIC reasserts paragraphs 1-5 as fully set forth herein.

             7.           Waldport is a municipal corporation located in Lincoln County, Oregon.

             8.           Waldport owns and operates a 2.0 million gallon reservoir.

             9.           Waldport hired TRC to prepare and re-coat the reservoir’s interior surfaces

(hereinafter the “Subject Project”).

             10.          TRC began work in March 2013.

             11.          TRC stopped working in June 2013.

             12.          Approximately one year later, the reservoir was drained and reopened.

             13.          At that time, Waldport has claimed defects in TRC’s work were discovered.

             14.          Waldport demanded TRC repair the defective work.

             15.          Waldport and TRC disagreed as to the extent of the repairs required.

             16.          Waldport requested that TRC remove and replace the tank coating in the reservoir

that was installed by TRC.

             17.          Waldport alleges that TRC failed to take corrective action, and as a result,

terminated the construction contract between Waldport and TRC.

             18.          On or about March 31 27, 2017, Waldport filed suit against TRC and the bond

company, Lexon Insurance Company (hereinafter “Lexon”).




COMPLAINT FOR DECLARATORY RELIEF - 2                                                              LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                                                      SEATTLE, WA 98109
                                                                                              P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 3 of 18




             19.          Waldport asserted causes of action for Breach of Contract, Declaratory Judgment,

Breach of Performance Bond, and Bad Faith.

             20.          Waldport’s Complaint defined “Work” as “preparation and re-coating of [the

reservoir’s] interior surfaces.”

             21.          Waldport asserted the following damages allegedly caused by TRC:

                   $266,977 for the cost of removal and replacement of defective work;
                   $16,086 for the cost of engineering services expended in testing the defective work;
                   $2,440.64 for the costs of draining the reservoir; and
                   $16,879 in attorney fees.

             Waldport’s total plead damages were $302,382.64.


             22.          On June 27, 2017, Waldport filed an Amended Complaint which added a claim

for negligence.

             23.          The Amended Complaint contained no allegations of property damage to any

component of the reservoir that was beyond the scope of TRC’s work.

             24.          The dispute between Waldport and TRC was eventually transferred to private

arbitration (hereinafter the “Underlying Action”).

             25.          On or about October 16, 2018, the arbitrator entered an Interim Award in favor of

Waldport in the amount of $406,829.

      B.            The Policies Issued By HSIC To TRC

             26.          HSIC issued the following commercial general liability insurance policies to

TRC:

                              TEN-10821, with a policy period of February 20, 2012 to February 20, 2013
                               (hereinafter the “2012-2013 Policy”);
                              TEN-12166, with a policy period of February 20, 2013 to February 20, 2014
                               (hereinafter the “2013-2014 Policy”);


COMPLAINT FOR DECLARATORY RELIEF - 3                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 4 of 18




                              TEN-13699, with a policy period of February 20, 2014 to February 20, 2015
                               (hereinafter the “2014-2015 Policy”);
                              TEN-15356, with a policy period of February 20, 2015 to February 20, 2016
                               (hereinafter the “2015-2016 Policy”);
                              TEN-17051, with a policy period of February 20, 2016 to February 20, 2017
                               (hereinafter the “2016-2017 Policy”); and
                              TEN-18960, with a policy period of February 20, 2018 to February 20, 2018
                               (hereinafter the “2017-2018 Policy”).

             The policies described above are hereinafter collectively referred to as the “HSIC

Policies.”

             27.          TRC is the Named Insured on all of the HSIC Policies.

             28.          The HSIC Policies provide coverage up to limits of $1,000,000 per occurrence

and $2,000,000 general aggregate.

             29.          The HSIC Policies contain the following Insuring Agreement:

                          INSURING LANGUAGE - THIS POLICY ONLY APPLIES
                          TO BODILY INJURY AND PROPERTY DAMAGE WHICH
                          FIRST MANIFESTS DURING THE POLICY PERIOD AND
                          TO PERSONAL AND ADVERTISING INJURY WHEN THE
                          DAMAGE FROM THE OFFENSE FIRST MANIFESTS
                          DURING THE POLICY PERIOD. A. SECTION I -
                          COVERAGES, COVERAGE A. BODILY INJURY AND
                          PROPERTY DAMAGE LIABILITY, 1.
                          ...
                          1. Insuring Agreement

                                a. We will pay those sums that the insured becomes legally
                                obligated to pay as damages because of "bodily injury" or
                                "property damage" to which this insurance applies. We will
                                have the right and duty to defend the insured against any "suit"
                                seeking those damages. However, we will have no duty to
                                defend the insured or any Additional Insured against any "suit",
                                "loss", "claim", "occurrence", or incident seeking damages for
                                "bodily injury" or "property damage" to which this insurance
                                does not apply. We may, at our discretion, investigate any
                                "occurrence" and settle any claim or "suit" they may result. But:

                                     (1) The amount we will pay for damages is limited as
                                     described in Section III - LIMITS OF INSURANCE; and


COMPLAINT FOR DECLARATORY RELIEF - 4                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 5 of 18




                                     (2) Our right and duty to defend end when we have used up
                                     the applicable limit of insurance in the payment of judgments
                                     or settlements under Coverages A or B or medical expenses
                                     under Coverage C.

                                No other obligation or liability to pay sums or perform acts or
                                services is covered unless explicitly provided for under
                                SUPPLEMENTARY PAYMENTS - COVERAGES A and
                                B.

                                b. This insurance applies to "bodily injury" and "property
                                damage" only if:

                                     (1) The "bodily injury" and "property damage" is caused by
                                     an "occurrence" that takes place in the "coverage territory";
                                     and

                                   (2) The "bodily injury" or "property damage" first manifests
                                   during the policy period. This insurance does not apply to
                                   any "bodily injury" or "property damage" that is, or alleged
                                   to be, continuous or progressively deteriorating and that first
                                   manifests prior to the inception date of this policy or
                                   retroactive date of this policy, if any, or after the expiration
                                   of this policy, even if such "bodily injury" or "property
                                   damage" continues or deteriorates during the term of this
                                   policy.
                                     ...
                                d. For the purposes of this endorsement, “bodily injury” first
                                manifests when it is medically diagnosed, and "property
                                damage" first manifests at the time it is apparent to any person,
                                including, but not limited to, an "insured", an Additional
                                Insured, a "claimant", or a property owner. "Claimant" means a
                                person or entity who makes a claim or brings a "suit" against an
                                "insured."

                                e. In the event this policy is renewed and coverage extends for
                                more than one policy term, the following applies:

                                     (1) The most we will pay for "bodily injury" and "property
                                     damage" that is continuous or progressively deteriorating,
                                     and that first manifests during one of the periods of this
                                     policy, is the applicable limit of insurance available with
                                     respect to only that one policy period.



COMPLAINT FOR DECLARATORY RELIEF - 5                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 6 of 18




                                     (2) The limit specified in Paragraph e. 1 above is the only
                                     limit that applies to any related "bodily injury" or "property
                                     damage" regardless of whether such injury or damage
                                     existed before, or continues or progressively deteriorates
                                     after, the policy period in which the "bodily injury" or
                                     "property damage" first manifests.

TEN0122 11 10

             30.          The HSIC Policies provide the following definitions which are relevant to the

Insuring Agreement:

                          13. "Occurrence" means an accident, including continuous or
                              repeated exposure to substantially the same general harmful
                              conditions.
                          …

                          17. “Property damage” means:

                                 a. physical injury to tangible property, including all resulting
                                    loss of use of that property. All such loss of use shall be
                                    deemed to occur at the time of the physical injury that
                                    caused it; or

                                 b. Loss of use of tangible property that is not physically
                                    injured. All such loss of use shall be deemed to occur at
                                    the time of the "occurrence" that caused it.

                          18. “Suit” means a civil proceeding in which damages because of
                              “bodily injury”, “property damage” or “personal and
                              advertising injury” to which this insurance applies are alleged.
                              “Suit” includes:

                                 a. An arbitration proceeding in which such damages are
                                    claimed and to which the insured must submit or does
                                    submit with our consent; or

                                 b. Any other alternative dispute resolution proceeding in
                                    which such damages are claimed and to which the insured
                                    submits with our consent.

CG 00 01 12 07




COMPLAINT FOR DECLARATORY RELIEF - 6                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 7 of 18




             31.          The HSIC Policies contain the following exclusions:

                          This insurance does not apply to:

                   a.     Expected Or Intended Injury
                          "Bodily injury" or "property damage" expected or intended from
                          the standpoint of the insured.

                          This exclusion does not apply to "bodily injury" resulting from the
                          use of reasonable force to protect persons or property.
                  b. Contractual Liability
                     “Bodily injury” or “property damage” for which the insured is
                     obligated to pay damages by reason of the assumption of liability
                     in a contract or agreement. This exclusion does not apply to
                     liability for damages:
                      (1) That the insured would have in absence of the contract or
                          agreement; or
                      (2) Assumed in a contract or agreement that is an “insured
                          contract”, provided the “bodily injury” or “property damage”
                          occurs subsequent to the execution of the contract or
                          agreement. Solely for the purposes of liability assumed in an
                          “insured contract”, reasonable attorney fees and necessary
                          litigation expenses incurred by or for a party other than an
                          insured are deemed to be damages because of “bodily injury”
                          or “property damage”, provided:
                          (a) Liability to such a party for, or for the costs of, that party’s
                               defense has also been assumed in the same “insured
                               contract”; and
                          (b) Such attorney fees and litigation expenses are for defense
                               of that party against a civil or alternative dispute
                               resolution proceeding in which damages to which this
                               insurance applies are alleged.
                     ...
                     j. Damage To Property

                                 "Property damage" to:
                                 …

                                 (5) That particular part of real property on which you or any
                                     contractors or subcontractors working directly or indirectly
                                     on your behalf are performing operations, if "property
                                     damage" arises out of those operations; or




COMPLAINT FOR DECLARATORY RELIEF - 7                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 8 of 18




                                 (6) That particular part of any property that must be restored,
                                     repaired or replaced because “your work” was incorrectly
                                     performed on it.
                                 …

                                 Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to
                                 liability assumed under a sidetrack agreement.

                                 Paragraph (6) of this exclusion does not apply to "property
                                 damage" included in the "products completed operations
                                 hazard".
                          ...
                          k. Damage To Your Product
                          "Property damage" to "your product" arising out of it or any part of
                          it.
                          ...

                          l. Damage To Your Work

                                 "Property damage" to "your work" arising out of it or any part
                                 of it and included in the "products completed operations
                                 hazard".

                                 This exclusion does not apply if the damaged work or the work
                                 out of which the damage arises was performed on your behalf
                                 by a subcontractor.
                          ...
                          m. Damage To Impaired Property Or Property Not Physically
                              Injured

                                 "Property damage" to "impaired property" or property that has
                                 not been physically injured, arising out of:

                                 (1) A defect, deficiency, inadequacy or dangerous condition in
                                     "your product" or "your work"; or

                                 (2) A delay or failure by your or anyone acting on your behalf
                                     to perform a contract or agreement in accordance with its
                                     terms.

                              This exclusion does not apply to the loss of use of other
                              property arising out of sudden and accidental physical injury to
                              "your product" or "your work" after it has been put to its
                              intended use.
                          n. Recall of Products, Work or Impaired Property


COMPLAINT FOR DECLARATORY RELIEF - 8                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
                 Case 3:18-cv-01886-YY                               Document 1       Filed 10/26/18     Page 9 of 18




                          Damages claimed for any loss, cost or expense incurred by you or
                          others for the loss of use, withdrawal, recall, inspection, repair,
                          replacement, adjustment, removal or disposal of:
                          (1) “Your product”;
                          (2) “Your work”; or
                          (3) “Impaired property”
                          If such product, work or property is withdrawn or recalled from the
                          market or from use by any person or organization because of a
                          known or suspected defect, deficiency, inadequacy or dangerous
                          condition in it.

CG 00 01 12 07

             32.          The HSIC Policies contain the following Endorsement regarding Professional

Services:

                           EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

                          This endorsement modifies insurance provided under the
                          following:
                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                                           SCHEDULE

                          Description Of Professional Services:

                          1. The preparing, approving, recommending or failing to
                          prepare, approve or recommend maps, drawings, opinions,
                          reports, surveys, change orders, designs, specifications, hazard
                          assessment plans, response actions, abatement methods or
                          products, air monitoring plans or insurance requirements

                          2. Supervisory, inspection, training or engineering services; or

                          3. Commercial or industrial hygiene, air monitoring, testing,
                          laboratory analysis, public health, legal, accounting,
                          architectural, medical, nursing, data processing, consulting or
                          investment advisory services.

                          (If no entry appears above, information required to complete this
                          endorsement will be shown in the Declarations as applicable to this
                          endorsement.)



COMPLAINT FOR DECLARATORY RELIEF - 9                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                        1848 WESTLAKE AVE N., SUITE 100
                                                                                                SEATTLE, WA 98109
                                                                                        P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 10 of 18




                          With respect to any professional services shown in the Schedule,
                          the following exclusion is added to Paragraph 2., Exclusions of
                          Section I - Coverage A - Bodily Injury And Property Damage
                          Liability and Paragraph 2., Exclusions of Section I - Coverage B
                          - Personal And Advertising Injury Liability:

                          This insurance does not apply to "bodily injury", "property
                          damage" or "personal and advertising injury" due to the rendering
                          of or failure to render any professional service.

CG 21 16 07 98

           33. The HSIC Policies contain the following relevant definitions:

                          8. "Impaired property" means tangible property, other than "your
                             product" or "your work", that cannot be used or is less useful
                             because:

                                 a. It incorporates "your product" or "your work" that is known
                                    or thought to be defective, deficient, inadequate or
                                    dangerous; or

                                 b. You have failed to fulfill the terms of a contract or
                                    agreement;

                                 if such property can be restored to use by the repair,
                                 replacement, adjustment or removal of "your product" or "your
                                 work" or your fulfilling the terms of the contract or agreement.
                          ...


                          9.            “Insured contract” means:
                          ...
                                        f.           That part of any other contract or agreement
                                                     pertaining to your business (including an
                                                     indemnification of a municipality in connection
                                                     with work performed for a municipality) under
                                                     which you assume the tort liability of another
                                                     party to pay for “bodily injury” or “property
                                                     damage” to a third person or organization. Tort
                                                     liability means a liability that would be



COMPLAINT FOR DECLARATORY RELIEF - 10                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 11 of 18




                                                     imposed by law in the absence of any contract
                                                     or agreement.
                          ...
                          16. "Products-completed operations hazard":

                                 a. Includes all "bodily injury" and "property damage"
                                    occurring away from premises you own or rent an arising
                                    out of "your product" or "your work" except:

                                        (1) Products that are still in your physical possession; or

                                        (2) Work that has not yet been completed or abandoned.
                                            However, "your work" will be deemed completed at the
                                            earliest of the following times:

                                               (a) When all of the work called for in your contract has
                                                   been completed.

                                               (b) When all of the work to be done at the job site has
                                                   been completed if your contract calls for work at
                                                   more than one job site.

                                               (c) When that part of the work done at a job site has
                                                   been put to its intended use by any person or
                                                   organization other than another contractor or
                                                   subcontractor working on the same project.

                                               Work that may need service, maintenance, correction,
                                               repair or replacement, but which is otherwise complete,
                                               will be treated as completed.

                                 b. Does not include "bodily injury" or "property damage"
                                    arising out of:

                                        (1) The transportation of property, unless the injury or
                                            damage arises out of a condition in or on a vehicle not
                                            owned or operated by you, and that condition was
                                            created by the "loading or unloading" of that vehicle by
                                            any insured;

                                        (2) The existence of tools, uninstalled equipment or
                                            abandoned or unused materials; or




COMPLAINT FOR DECLARATORY RELIEF - 11                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 12 of 18




                                        (3) Products or operations for which the classification,
                                            listed in the Declarations or in a policy schedule, states
                                            that products completed operations are subject to the
                                            General Aggregate Limit.
                          ...

                          21. "Your product":
                           a. Means:

                                (1) Any goods or products, other than real property,
                                manufactured, sold, handled, distributed or disposed of by:

                                     (a) You;
                                     (b) Others trading under your name; or
                                     (c) A person or organization whose business or assets you
                                     have acquired; and

                                (2) Containers (other than vehicles), materials, parts or
                                equipment furnished in connection with such goods or products.

                             b. Includes:

                                (1) Warranties or representations made at any time with respect
                                to the fitness, quality, durability, performance or use of "your
                                product"; and

                                (2) The providing of or failure to provide warnings or
                                instructions.
                          …
                          22. "Your work":

                                 a. Means:

                                        (1) Work or operations performed by you or on your
                                            behalf; and

                                        (2) Materials, parts or equipment furnished in connection
                                            with such work or operations.

                                 b. Includes:

                                        (1) Warranties or representations made at any time with
                                            respect to the fitness, quality, durability, performance or
                                            use of "your work", and



COMPLAINT FOR DECLARATORY RELIEF - 12                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 13 of 18




                                        (2) The providing of or failure to provide warnings or
                                            instructions.

             34.          HSIC reserves the right to assert any other policy language or policy coverage

forms that may be potentially applicable to TRC’s claims and the claims asserted in the

Underlying Action.

D.           Tender To HSIC

             35.          TRC tendered a claim to HSIC on or about June 18, 2017.

             36.          HSIC evaluated its coverage obligations based upon the allegations set forth in

Waldport’s Amended Complaint.

             37.          HSIC determined that based upon the allegations of the Amended Complaint, it

had no obligation to defend or indemnify TRC.

             38.          On or about April 17, 2018, TRC asked HSIC to reconsider its coverage position.

             39.          Again, HSIC evaluated the claims against TRC as set forth in Waldport’s

Complaints.

             40.          HSIC again determined that the allegations in the Complaint did not give rise to

coverage obligations under the HSIC Policies.


  IV.          THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO HSIC’s
                               COVERAGE OBLIGATIONS

             41.          HSIC reasserts paragraphs 1-40 as fully set forth herein.

             42.          There is no coverage available to TRC for the claims asserted against it in the

Underlying Action.

             43.          The HSIC Policies provide that HSIC will pay damages which an insured

becomes legally obligated to pay because of “bodily injury” or “property damage” caused by an



COMPLAINT FOR DECLARATORY RELIEF - 13                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 14 of 18




“occurrence” and which first manifests during the policy period. “Property damage” is defined

generally as “physical injury to tangible property or loss of use of tangible property that is not

physically injured.” “Occurrence is defined general as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.”

             44.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action first manifested during the policy periods of the HSIC

Policies.

             45.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was caused by an “occurrence,” as that term is

defined in the HSIC Policies.

             46.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Lawsuit constituted “physical injury to tangible property or

loss of use of tangible property that is not physically injured.”

             47.          The HSIC Policies do not provide coverage for “property damage” expected or

intended from the standpoint of the insured.

             48.          There is an actual and justiciable controversy as to whether TRC expected or

intended the alleged “property damage”

             49.          The HSIC Policies do not provide coverage for liability assumed under a contract

that does not qualify as an “insured contract.”

             50.          There is an actual and justiciable controversy as to whether TRC is liable for the

claims alleged in the Underlying Action based on liability it assumed under a contract that does

not qualify as an “insured contract,” as that term is defined by the HSIC Policies.




COMPLAINT FOR DECLARATORY RELIEF - 14                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 15 of 18




             51.          The HSIC Policies do not provide coverage for “property damage” to the

particular part of real property in which the insured was operating and arising out of those

operations.

             52.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was to the particular part of real property in which

TRC was operating and arising out of those operations.

             53.          The HSIC Policies do not provide coverage for “property damage” to the

particular part of any property that must be restored, repaired or replaced because TRC’s work

was incorrectly performed on it.

             54.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was to a particular part of property that must be

restored, repaired or replaced because TRC’s work was incorrectly performed on it.

             55.          The HSIC Policies do not provide coverage for “property damage” to TRC’s

“product” arising out of it or any part of it.

             56.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was to TRC’s “product” arising out of it or any part of

it.

             57.          The HSIC Policies do not provide coverage for “property damage” to TRC’s

“work” arising out of it or any part of it and included in the “products-completed operations

hazard.”

             58.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was property damage to TRC’s “work” arising out of




COMPLAINT FOR DECLARATORY RELIEF - 15                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 16 of 18




it or any part of it and included in the “products-completed operations hazard,” as those terms are

defined by the policies.

             59.          The HSIC Policies do not provide coverage for “property damage” to “impaired

property” arising out of a defective condition in TRC’s “product” or “work” or a delay or failure

by TRC to perform a contract or agreement in accordance with its terms.

             60.          There is an actual and justiciable controversy as to whether the “property

damage” alleged in the Underlying Action was “property damage” to “impaired property” arising

out of a defective or dangerous condition in TRC’s “product” or “work” or a delay or failure by

TRC to perform a contract or agreement in accordance with its terms.

             61.          The HSIC Policies do not provide coverage for any damages arising from the

withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of TRC’s

“work,” TRC’s “product” or “impaired property,” if the such product, work or property is

withdrawn or recalled from the market or from use because of a known or suspected defect,

deficiency, inadequacy or dangerous condition in it.

             62.          There is an actual and justiciable controversy as to whether the damages alleged

in the Underlying Action arose from the withdrawal, recall, inspection, repair, replacement,

adjustment, removal or disposal of TRC’s “work,” TRC’s “product” or “impaired property,”

because such product, work or property was withdrawn or recalled from the market or from use

due to a known or suspected defect, deficiency, inadequacy or dangerous condition in it.

             63.          The HSIC Policies do not provide coverage for “property damage” due to the

rendering or failure to render professional services.

             64.          There is an actual and justiciable controversy as to whether any alleged “property

damage” was due the rendering or failure to render professional services.


COMPLAINT FOR DECLARATORY RELIEF - 16                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1        Filed 10/26/18     Page 17 of 18




             65.          HSIC reserves the right to assert any other exclusions or grounds for which

coverage for the claims against the defendants may be excluded under the policies of insurance

issued by HSIC.

                              V.            FIRST CAUSE OF ACTION – DECLARATORY RELIEF
                                                      (Against All Defendants)

             66.          HSIC reasserts paragraphs 1 - 65 as fully set forth herein.

             67.           HSIC is entitled to Declaratory Judgment in its favor, specifically including a

judicial determination as to its coverage obligations to the defendants, their agents, employees, or

elected officials under the policies of insurance issued by HSIC to TRC for the claims asserted

against TRC in the Underlying Action.

                                                        VI.           PRAYER FOR RELIEF

             HSIC, having alleged the foregoing, does now, hereby, pray for relief as follows:

             1.           For a declaration that HSIC owes no defense obligation to TRC for any claims

asserted in the Underlying Action.

             2.           For a declaration that HSIC owes no indemnity obligation to TRC for any claims

asserted in the Underlying Action.

             3.           For all interest allowed by law.

             4.           For attorney fees and costs allowed by statute and law.

             5.           For other and further relief as the Court deems just and equitable.

             \\

             \\

             \\

             \\



COMPLAINT FOR DECLARATORY RELIEF - 17                                                        LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                                                 SEATTLE, WA 98109
                                                                                         P: (206) 467-5444 F: (206) 467-5544
               Case 3:18-cv-01886-YY                                Document 1             Filed 10/26/18     Page 18 of 18




DATED this 26th day of October, 2018.


                                                                                      LETHER & ASSOCIATES, PLLC


                                                                                      /s/ Thomas Lether
                                                                                      Thomas Lether, OSB # 101708
                                                                                      /s/ Eric J. Neal
                                                                                      Eric J. Neal, OSB # 110268
                                                                                      1848 Westlake Avenue N, Suite 100
                                                                                      Seattle, WA 98109
                                                                                      P: (206) 467-5444/F: (206) 467-5544
                                                                                      eneal@letherlaw.com
                                                                                      tlether@letherlaw.com
                                                                                      Attorneys for Houston Specialty Insurance
                                                                                      Company




COMPLAINT FOR DECLARATORY RELIEF - 18                                                             LETHER & ASSOCIATES, PLLC
S:\FILES\The Rodriguez Corporation 18033\Draft Pleadings\181022 DRAFT Complaint for
Declaratory Relief.docx
                                                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                                                      SEATTLE, WA 98109
                                                                                              P: (206) 467-5444 F: (206) 467-5544
